Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2009

USA v. Lawrence
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2526




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Lawrence" (2009). 2009 Decisions. Paper 1249.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1249


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 08-2526


                             UNITED STATES OF AMERICA

                                             v.

                                  RONALD LAWRENCE
                                   a/k/a ANDRA SMITH
                              a/k/a ANTHONY LAWRENCE

                                     Ronald Lawrence,
                                        Appellant


                     On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                       (D.C. Crim. Action No. 2-07-cr-00763-001)
                          District Judge: Hon. Stewart Dalzell


                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 22, 2009

                 BEFORE: RENDELL, STAPLETON and ALARCON,*
                               Circuit Judges

                               (Opinion Filed: June 2, 2009)




* Hon. Arthur L. Alarcon, Senior United States Circuit Judge for the Ninth Circuit, sitting
by designation
                                OPINION OF THE COURT


STAPLETON, Circuit Judge:

        Appellant Ronald Lawrence pled guilty to possession of a firearm by a convicted

felon. In doing so, he reserved his right to challenge the District Court’s denial of his

suppression motion on appeal. The sole issue before us is whether that denial was

reversible error. We will affirm.

        At approximately 9:30 p.m. one evening, two members of Philadelphia’s Narcotics

Enforcement Team, while in their police car, received a radio message that an anonymous

caller had reported that four black males were carrying guns and selling drugs in front of

1119 Montrose Street. Prior to that evening, the police had received numerous complaints

about illegal drug sales on the 1100 block of Montrose Street although no arrests had been

made.

        The officers drove to the 1100 block of Montrose Street arriving within twenty

seconds of the radio message and saw four black men standing in close proximity to one

another around a car parked in front of No. 1119. There was no one else on the street in

that block. As the officers drove up to the men, one of them, Jack Harris, who had been

standing next to Lawrence, pulled a handgun from his waistband and threw it inside the

adjacent car.

        The officers ordered Lawrence and the other men to the ground. All but Harris

complied. Harris was ultimately subdued. One of the officers, Officer Burgoon, frisked


                                              2
the back of Lawrence’s body and legs while he was still on the ground. He then brought

Lawrence to his feet and frisked the front of his body. A handgun was found in

Lawrence’s waistband.

       At the evidentiary hearing on Lawrence’s motion to suppress the gun, Officer

Burgoon testified that when a group of individuals engages in selling drugs, it is common

for there to be a division of responsibility with certain individuals delivering the drugs,

certain individuals holding the money, and certain individuals who carry a gun. He

reported that “if there is one gun, there is usually two guns.” App. at 62.

       After finding the above recited facts, the District Court denied Lawrence’s motion

to suppress.

       The Supreme Court in Terry v. Ohio, 392 U.S. 1, 31 (1968), held as follows:
       We . . . hold today that where a police officer observes unusual conduct
       which leads him reasonably to conclude in light of his experience that
       criminal activity may be afoot and that the persons with whom he is dealing
       may be armed and presently dangerous, where in the course of investigating
       this behavior he identifies himself as a policeman and makes reasonable
       inquiries, and where nothing in the initial stages of the encounter serves to
       dispel his reasonable fear for his own or others’ safety, he is entitled for the
       protection of himself and others in the area to conduct a carefully limited
       search of the outer clothing of such persons in an attempt to discover
       weapons which might be used to assault him. Such a search is a reasonable
       search under the Fourth Amendment, and any weapons seized may properly
       be introduced in evidence against the person from whom they were taken.

       Lawrence insists (1) that the tip, being an anonymous one, did not provide the

“reasonable suspicion” required to make a Terry stop of the four men at 1119 Montrose

Street, and (2) that even if there had been the “reasonable suspicion” required to make a

Terry stop, there was no “reasonable suspicion” to support a Terry frisk of Lawrence.

                                               3
Like the District Court, we are unpersuaded.

       The citizen’s report, while anonymous, was sufficiently corroborated by the police

officers’ personal observations to provide reasonable suspicion for the stop. When the

officers arrived on the scene, they not only observed four black males in the precise

location indicated by the caller, they observed that one of them was carrying a gun as

predicted and was making an effort to conceal it as they approached.

       Contrary to Lawrence’s suggestion, the frisk of his clothing was based on more

than his proximity to Harris when the police arrived. Harris’ possession of a gun

corroborated the tip that four black men were carrying drugs and guns at 1119 Montrose

Street. That information, when viewed in the context of the numerous other prior

complaints and the officers’ experience with drug trafficking, understandably gave them

reasonable concern about the existence of more than one gun. As the District Court

observed:

       [T]he admittedly anonymous tip was, I wrote it down because it is important,
       quote – Four black males carrying guns, plural, selling drugs at 1119
       Montrose Street. Of course, the guns trigger the whole Hensley line of cases
       about officers need to protect themselves, particularly when they confirm the
       fact that lo and behold they are right, in their line of sight was this gun that
       was put into the Chrysler.

               So since the tip was corroborated in several ways, four men, 1119
       Montrose Street, gun. But, so whoever made that tip, admittedly
       anonymous, was not hallucinating because they had confirmed three truly
       critical aspects of it, the most critical which is the sight of the gun.

              So the fact that as Officer Burgoon testified, the four men were all in
       front of 1119, they were within just a few feet of each other near that
       Chrysler. Since the report was four black males with guns, plural, it seems

                                               4
      to me their safety obliges them to check the others for those guns for their
      own safety, doesn’t it?

            Wouldn’t they have been stupid in the extreme not to check for guns,
      having seen one in their very eyes?

App. at 83-84.

      The judgment of the District Court will be affirmed.




                                             5